                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NICHOLAS KING, JOAN KING,                             :               No. 3:18cv1549
and KRISTEN KING,                                     :
              Plaintiffs                              :               (Judge Munley)
         v.                                           :
                                                      :
THE TRAVELERS COMPANIES, INC., :
THE TRAVELERS INDEMNITY CO.,                          :
And THE TRAVELERS HOME AND                            :
MARINE INSURANCE COMPANY,                             :
                       Defendants                     :
::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                          MEMORANDUM

       Before the court for disposition is a partial motion to dismiss filed by the

defendants in this breach of contract action. The motion has been briefed and

the matter is ripe for disposition.

Background

       On May 24, 2014, Plaintiff Nicholas King operated a 2008 Audi Q7 in the

Borough of Stroudsburg, Monroe County, Pennsylvania. (Doc. 1-2, Ex. A,

Compl. ¶ 5). Plaintiff Kristen King sat in the front passenger seat of the vehicle

and Plaintiff Joel King sat in the rear seat. (Id.)

       At the same time, Christina Migliaccio operated a 2006 Lincoln town car—a

vehicle owned by Pocono Cab Company—and was right behind Plaintiff King’s

vehicle on Main Street. (Id. ¶ 6). As Plaintiff Nicholas King waited for opposing

traffic to clear so that he could make a left hand turn onto Main Street, Migliaccio
struck the plaintiff’s vehicle in the rear. This impact caused the plaintiffs to

sustain severe personal injuries. (Id. ¶ 8-10).

         The plaintiffs’ injuries, damages, and medical expenses exceeded the

value of Migliaccio and Pocono Cab Company’s third-party insurance policy. (Id.

¶ 19).

         At the time of the accident, the plaintiffs were covered by an automobile

insurance policy issued by Defendant The Travelers Home and Marine Insurance

Company (hereinafter “Travelers”) that provided the full tort option, which allows

the plaintiffs to recover non-economic damages even if their injuries are

determined not to be serious. (Id. ¶ 11).

         Although the plaintiffs were covered under Travelers’s insurance policy, the

plaintiffs allege that Travelers not only refused to fully compensate the plaintiffs

for their injuries, they also refused to conduct a good faith reasonable

investigation in order to effectuate a prompt, fair, and equitable settlement of the

plaintiffs’ claims. (Id. ¶¶ 11, 18-20, 24).

         Based on these facts, the plaintiffs initiated this lawsuit against Travelers,

The Travelers Companies, Incorporated, and The Travelers Indemnity Company

for breaching the terms of the insurance policy. The plaintiffs’ complaint raises

the following two causes of action: Count 1, Breach of Contract/Enforcement of

Contractual Obligations; and Count 2, Bad Faith. (Id. ¶ 24).

                                              2
      On August 13, 2018, the defendant filed the instant motion to partially

dismiss the plaintiff’s complaint. First, the defendants seek dismissal of the

plaintiffs’ bad faith claim. (Id.) Second, the defendants seek to dismiss

Defendant The Travelers Companies, Inc. and Defendant The Travelers

Indemnity Company from the lawsuit. Because the plaintiffs do not oppose

dismissing these parties from the action, those parties will be dismissed. We will,

therefore, only address the plaintiffs’ bad faith claim.

Jurisdiction

      This case is before us based upon diversity of citizenship. 28 U.S.C. §

1332(a). Cases are properly brought in federal district court under the diversity

statute when the action involves citizens of different states and an amount in

controversy, exclusive of interest and costs, in excess of $75,000. See 28

U.S.C. § 1332(a). Instantly, the plaintiffs are all citizens of Pennsylvania.

(Doc.1-2, Ex. A, Compl. ¶ 1-3). Defendant Travelers is a citizen of Connecticut.

(Doc. 1, Notice of Removal ¶ 7). The amount in controversy exceeds $75,000.

As a federal court sitting in diversity, the substantive law of Pennsylvania shall

apply to the instant case. Chamberlain v. Giampapa, 210 F.3d 154, 158 (3d Cir.

2000) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)).




                                          3
Legal Standard

      The defendants filed their partial motion to dismiss the plaintiffs’ complaint

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. When a

12(b)(6) motion is filed, the sufficiency of the allegations in the complaint is

tested. Granting the motion is appropriate if, accepting as true all the facts

alleged in the complaint, the plaintiff has not pleaded “enough facts to state a

claim to relief that is plausible on its face,” or put another way, “nudged [his or

her] claims across the line from conceivable to plausible.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The Third Circuit interprets Twombly to

require the plaintiff to describe “enough facts to raise a reasonable expectation

that discovery will reveal evidence of” each necessary element of the claims

alleged in the complaint. Phillips v. County of Allegheny, 515 F.3d 224, 234 (3d

Cir. 2008) (quoting Twombly, 550 U.S. at 556). Moreover, the plaintiff must

allege facts that “justifying moving the case beyond the pleadings to the next

stage of litigation.” Id. at 234-35.

      The issue is whether the facts alleged in the complaint, if true, support a

claim upon which relief can be granted. In deciding a 12(b)(6) motion, the court

must accept as true all factual allegations in the complaint and give the pleader

the benefit of all reasonable inferences that can fairly be drawn therefrom, and

view them in the light most favorable to the plaintiff. Morse v. Lower Merion Sch.

                                           4
Dist., 132 F.3d 902, 906 (3d Cir. 1997). To decide a motion to dismiss, a court

generally should consider only the allegations in the complaint, exhibits attached

to the complaint, matters of public record, and documents that form the basis of a

claim. See In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d.

Cir. 1997); Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d

1192, 1196 (3d Cir. 1993).

Discussion

     As stated above, Travelers challenges the legal sufficiency of the plaintiffs’

bad faith claim. The Pennsylvania bad faith statute establishes a private cause

of action against an insurer that has acted in bad faith toward its insured. See

42 PA. STAT. AND CONS. STAT. ANN. § 8371 (West).

     Pennsylvania state and federal courts have held that “‘[b]ad faith’ on the

part of an insurer is any frivolous or unfounded refusal to pay proceeds of a

policy; it is not necessary that such refusal be fraudulent.” (emphasis added)

Bergman v. USAA, 742 A.2d 1101, 1106 (Pa. Super. Ct. 1999). Conducting a

thorough investigation into a questionable claim, being negligent, or exercising

bad judgment, alone, is insufficient to establish a bad faith claim. Northwestern

Mut. Life. Ins. Co. v. Babayan, 430 F.3d 121, 138 (3d Cir. 2005); Rancosky v.

Washington Nat'l Ins. Co., 170 A.3d 364, 373-374 (Pa. 2017).




                                         5
      To test the sufficiency of bad faith claims, Pennsylvania courts apply a two-

part test, both elements of which must be supported with clear and convincing

evidence: (1) that the insurer did not have a reasonable basis for denying

benefits under the policy and (2) that the insurer knew of or recklessly

disregarded its lack of reasonable basis in denying the claim. Rancosky, 170

A.3d 364 at 365; Terletsky v. Prudential Prop. and Cas. Ins. Co., 649 A.2d 680,

688 (Pa. Super. Ct. 1994).

       The defendant argues that the plaintiffs’ bad faith claim should be

dismissed because a mere disagreement over the valuation of a claim does not

constitute bad faith. As a result, the defendant avers that the plaintiffs have not

pled sufficient facts. The plaintiffs, however, contend that they have pled

sufficient facts for a bad faith claim to proceed at this preliminary stage. We

agree with the plaintiffs.

      The plaintiffs allege that although the insurance policy possessed by

Migliaccio and Pocono Cab Company was inadequate to fully compensate them

for their injuries, Travelers refused to “offer monies sufficient to fully compensate

[p]laintiffs for their injuries . . . in breach of the terms of the applicable automobile

insurance policy . . . .” (Doc. 1-2, Ex. A, Compl. ¶ 18-20). The plaintiffs aver with

detail and specificity that Travelers also refused to conduct a good faith

reasonable investigation in order to effectuate a prompt, fair, and equitable

                                            6
settlement of the plaintiffs’ claims. (Id. ¶ 24). Specifically, paragraph 24 of the

complaint sets forth twenty actions taken by the defendant that are specific to

bad faith. Based on the facts pled, it is plausible that Travelers acted in bad faith

when it failed to conduct an investigation before denying the plaintiffs’ insurance

claims.

      Because the pleadings allege that the defendant failed to conduct a

reasonable investigation into the plaintiffs’ claims, it appears from the face of the

complaint that Travelers denied the plaintiffs benefits with reckless disregard

regardless of whether or not such a decision had a reasonable basis. The

plaintiff has pled enough facts to raise a reasonable expectation that discovery

will reveal evidence of bad faith on the part of the defendant. Viewing these

allegations of the complaint as true and in the light most favorable to the

plaintiffs, we find that the plaintiffs have pled sufficient facts to justify moving the

plaintiffs’ bad faith claim beyond the pleadings stage.

Conclusion

      For the reasons set forth above, we will grant in part and deny in part the

defendants’ partial motion to dismiss. We will grant the defendants’ motion as it

relates to dismissing The Travelers Companies, Inc. and The Travelers

Indemnity Company from the case. We will deny the defendants’ motion to




                                            7
dismiss as it relates to the plaintiffs’ bad faith claim. An appropriate order

follows.



Date: October 11 , 2018                          BY THE COURT:




                                                 s/ James M. Munley
                                                 JUDGE JAMES M. MUNLEY
                                                 United States District Court




                                          8
